Title: To James Madison from James Monroe, 11 January 1807
From: Monroe, James
To: Madison, James



Dear Sir
London Jany 11, 1807.

I must request that you will be so good as to forward the enclosed to Mr Divers.  As it relates to an object of some importance to me I am very desirous that it reach him soon.
On publick topicks I have nothing to add to our joint communication.  We have had many difficulties to encounter with this govt., & I hope that such will never occur again in our relations with it.  If a favorable opportunity offers we shall sail early in April for the UStates.
Mr Purviance will communicate to you every detail in the current of events which is not furnished by the gazettes which he carries.  Mrs. Monroe & our daughter desire their best respects to Mrs. Madison, & I beg you to be assured of the respect & esteem with wh. I am very truly yours

Jas. Monroe

